UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


FREDDIE L. WALKER, SR.,                         §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    CIVIL ACTION 1:19-CV-132
                                                §
STATE FARM MUTUAL AUTOMOBILE                    §
INSURANCE COMPANY, ET AL.,                      §
                                                §
       Defendants.                              §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       In accordance with 28 U.S.C. § 636(b), the Local Rules for the United States District

Court for the Eastern District of Texas, the District Court referred this matter to the undersigned

United States Magistrate Judge for entry of recommended disposition. On February 28, 2020,

Judge Giblin entered his report and recommendation (#29) recommending that the District Court

grant Defendant Alfred Abraham Ascol’s Motion to Dismiss for Lack of Subject-Matter

Jurisdiction. (#19). To date, the parties have not filed objections to the report. Pursuant to 28

U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the Court conducted a de novo review

of the magistrate judge’s report and the record in this cause. The Court agrees with the Magistrate

Judge’s findings and conclusions and adopts Judge Giblin’s report as the findings and conclusions

of the Court.

       The Court therefore ORDERS that Judge Giblin’s Report and Recommendation (#29) is

ADOPTED and the motion to dismiss for lack of subject-matter jurisdiction (#19) is GRANTED.

Additionally, the Court ORDERS that all pending motions are TERMINATED as MOOT (#17,

24, 25, 27). Finally, pursuant to Judge Giblin’s recommendation, it is ORDERED that the
Plaintiff’s claims are dismissed without prejudice. This case is CLOSED.


        SIGNED at Beaumont, Texas, this 27th day of March, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                             2
